DETAILED ACTION
This communication is in response to the claims filed on 11/24/2021. 
Application No: 16/085,532
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Yuke Wang on January 26, 2022.
The claims have been amended as follows:
The listing of claims will replace all prior versions of claims in the application.

LISTING OF CLAIMS

Claims 1-24 (Cancelled). 

25. (Currently Amended) A User Equipment (UE) operable to communicate with a base station on a wireless network, comprising:
	one or more processors to: 
initiate a Listen-Before-Talk (LBT) procedure on a bandwidth of the wireless network, 

generate a transmission if the LBT procedure indicates that the bandwidth is idle, the 
transmission comprising a Physical Random Access Channel (PRACH) preamble portion together with a message portion within the transmission, wherein the PRACH preamble is transmitted in a first part of an uplink (UL) subframe of the transmission, and the message portion is transmitted in second part of the UL subframe of the transmission; 
process a Physical Downlink Control Channel (PDCCH) received from the base station containing a Cell Radio Network Temporary Identifier (C-RNTI) assigned to the UE; and 
an interface to output the transmission. 

26. (Currently Amended) The UE of claim 25,
	wherein the message portion of the first transmission comprises a Medium Access
Control (MAC) part carrying at least one of: the C-RNTI assigned to the UE, a Buffer Status Report (BSR) indicator, a Layer I or MAC UE capability indicator, a UE identity for contention resolution, or a Radio Resource Control (RRC) part including an RRC message with [[a]] the UE identity for contention resolution.

27. (Previously Presented) The UE of claim 26, wherein the transmission is a first transmission, and wherein the one or more processors are to:
process a second transmission comprising at least one of: a Random Access Response (RAR), or a message portion.

28. (Currently Amended) The UE of claim 27,
	wherein the second transmission comprises one of: the PDCCH containing the C-RNTI assigned to the UE or the UE identity, or an enhanced PDCCH (ePDCCH) containing the C-RNTI assigned to the UE or the UE identity.


wherein the second transmission comprises a MAC part carrying the C-RNTI assigned to the UE or the UE identity. 

30. (Previously Presented) The UE of claim 27,
	wherein the second transmission comprises an RRC part including an RRC message carrying at least one of: the C-RNTI assigned to the UE, or the UE identity for contention resolution. 

31. (Currently Amended) Machine readable storage media having machine executable instructions that, when executed, cause one or more processors of a User Equipment (UE) operable to communicate with a base station on a wireless network to perform an operation comprising: 
initiate a Listen-Before-Talk (LBT) procedure on a bandwidth of the wireless network,
the bandwidth being unlicensed spectrum; 
generate a transmission if the LBT procedure indicates that the bandwidth is idle, the transmission comprising a Physical Random Access Channel (PRACH) preamble portion together with a message portion within the transmission, wherein the PRACH preamble is transmitted in a first part of an uplink (UL) subframe of the transmission, and the message portion is transmitted in a second part of the UL subframe of the transmission; and 
process a Physical Downlink Control Channel (PDCCH) received from the base station containing a Cell Radio Network Temporary Identifier (C-RNTI) assigned to the UE. 

32. (Currently Amended) The machine readable storage media of claim 31,
wherein the message portion of the first transmission comprises a Medium Access Control (MAC) part carrying at least one of: the C-RNTI assigned to the UE, a Buffer Status Report (BSR) indicator, a Layer 1 or MAC UE capability indicator, a UE identity for 

33. (Previously Presented) The machine readable storage media of claim 32, wherein the transmission is a first transmission, and the operation comprising:
process a second transmission comprising at least one of: a Random Access Response (RAR), or a message portion.

34. (Currently Amended) The machine readable storage media of claim 33,
wherein the second transmission comprises one of: the PDCCH containing the C-RNTI assigned to the UE or the UE identity, or an enhanced PDCCH ( ePDCCH) containing the C-RNTI assigned to the UE or the UE identity.

35. (Previously Presented) The machine readable storage media of claim 33,
	wherein the second transmission comprises a MAC part carrying the C-RNTI assigned to the UE or the UE identity.

36. (Previously Presented) The machine readable storage media of claim 33,
	wherein the second transmission comprises an RRC part including an RRC message carrying at least one of: the C-RNTI assigned to the UE, or the UE identity for contention resolution.

37.-48. Cancelled.


49. (Previously Presented) The apparatus of claim 25, wherein the PRACH preamble is transmitted in one or more interlaces over the UL subframe, and the message portion is transmitted in one or more of remaining interlaces over the UL subframe.



51. (Previously Presented) The apparatus of claim 25, wherein the PRACH preamble is transmitted in a subset of OFDM symbols within the UL subframe, and the message portion is carried in remaining symbols within the UL subframe. 

52. (Previously Presented) The apparatus of claim 51, wherein the PRACH preamble is transmitted in consecutive OFDM symbols. 

53. (Previously Presented) The machine readable storage media of claim 31, wherein the PRACH preamble is transmitted in one or more interlaces over the UL subframe, and the message portion is transmitted in one or more of remaining interlaces over the UL subframe.

54. (Previously Presented) The machine readable storage media of claim 31, wherein the UL subframe further includes a guard band between the PRACH preamble and the message portion in frequency domain.

55. (Previously Presented) The machine readable storage media of claim 31, wherein the PRACH preamble is transmitted in a subset of OFDM symbols within the UL subframe, and the message portion is carried in remaining symbols within the UL subframe. 

56. (Previously Presented) The machine readable storage media of claim 55, wherein the PRACH preamble is transmitted in consecutive OFDM symbols. 

***
 
Reasons for allowance
Claims 25-36 and 49-56 are allowed.
The following is an examiner’s statement of reasons for allowance: 


The representative claim 25 distinguish features are underlined and summarized below: 
 	A User Equipment (UE) operable to communicate with a base station on a wireless network, comprising:
	one or more processors to: 
initiate a Listen-Before-Talk (LBT) procedure on a bandwidth of the wireless network, 
the bandwidth being unlicensed spectrum; and 
generate a transmission if the LBT procedure indicates that the bandwidth is idle, the 
transmission comprising a Physical Random Access Channel (PRACH) preamble portion together with a message portion within the transmission, wherein the PRACH preamble is transmitted in a first part of an uplink (UL) subframe of the transmission, and the message portion is transmitted in second part of the UL subframe of the transmission; 
process a Physical Downlink Control Channel (PDCCH) received from the base station containing a Cell Radio Network Temporary Identifier (C-RNTI) assigned to the UE; and 
an interface to output the transmission. 


The representative claim 31 distinguish features are underlined and summarized below:
Machine readable storage media having machine executable instructions that, when executed, cause one or more processors of a User Equipment (UE) operable to communicate with a base station on a wireless network to perform an operation comprising: 
initiate a Listen-Before-Talk (LBT) procedure on a bandwidth of the wireless network,
the bandwidth being unlicensed spectrum; 
generate a transmission if the LBT procedure indicates that the bandwidth is idle, the transmission comprising a Physical Random Access Channel (PRACH) preamble portion together with a message portion within the transmission, wherein the PRACH preamble is transmitted in a first part of an uplink (UL) subframe of the transmission, and the message portion is transmitted in a second part of the UL subframe of the transmission; and 
process a Physical Downlink Control Channel (PDCCH) received from the base station containing a Cell Radio Network Temporary Identifier (C-RNTI) assigned to the UE. 


Applicant's independent claim 25 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claim 31 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of Takeda, Ratasuk and Shah teaches following:
 	Takeda (US 20170280448 A1) teaches that in order to prevent deterioration in communication quality even when LBT applies to UL transmission, the present invention a transmission section that transmits a transmission acknowledgement signal for a DL (downlink) data signal transmitted from a radio base station; and a control section that controls transmission of the transmission acknowledgement signal based on an LBT (Listen Before Talk) result in uplink. When transmitting the transmission acknowledgement signal in a given UL (uplink) subframe, the control section determines a feedback timing of the transmission acknowledgement signal in accordance with the LBT result in a UL subframe prior to the given UL subframe. 

Ratasuk (US 20130315152 A1) teaches a method that includes determining a preamble, at least a portion of which is unique to one or more user equipment for a device-to-device communication of one or more subframes on a band, and performing the device-to-device communication of the one or more subframes comprising the preamble on the band. The band could be, e.g., a lightly-licensed band, a licensed-exempt or unlicensed band, a secondary usage of a band of the licensed band, a band in TV white space, or a licensed band. 

Shah (US 9253692 B1) teaches a system and method for reuse of identifiers for contention-free random access requests by wireless communication devices (WCDs) to a network. A base station can configure two or more air-interface resources for concurrent, non-interfering transmissions by two or more different WCDs of identical random access requests to the base station. The base station may then assign an identical identifier for contention-free random access requests to two or more WCDs, while assigning the WCDs different ones of the two or more air-interface resources configured for the concurrent, non-interfering transmissions. The two or more WCDs can then concurrently transmit identical contention-free random access requests that do not interfere with one another. By way of example, the air-interface resources can be different instances of a physical random access channel, each instance corresponding to a different resource block of a common uplink subframe in a long-term evolution (LTE) system.

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular,
	generate a transmission if the LBT procedure indicates that the bandwidth is idle, the 
transmission comprising a Physical Random Access Channel (PRACH) preamble portion together with a message portion within the transmission, wherein the PRACH preamble is transmitted in a first part of an uplink (UL) subframe of the transmission, and the message portion is transmitted in second part of the UL subframe of the transmission; 
process a Physical Downlink Control Channel (PDCCH) received from the base station containing a Cell Radio Network Temporary Identifier (C-RNTI) assigned to the UE; and 
an interface to output the transmission. 
 
Takeda teaches that the control section determines a feedback timing of the transmission acknowledgement signal in accordance with the LBT result in a UL subframe prior to the given UL subframe; but failed to teach one or more limitations including, 
generate a transmission if the LBT procedure indicates that the bandwidth is idle, the 
transmission comprising a Physical Random Access Channel (PRACH) preamble portion together with a message portion within the transmission, wherein the PRACH preamble is transmitted in a first part of an uplink (UL) subframe of the transmission, and the message portion is transmitted in second part of the UL subframe of the transmission; 
process a Physical Downlink Control Channel (PDCCH) received from the base station containing a Cell Radio Network Temporary Identifier (C-RNTI) assigned to the UE; and 
an interface to output the transmission. .


Ratasuk and Shah alone or in combination failed to cure the deficiency of Takeda.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for a Listen-Before-Talk (LBT) procedure on a bandwidth of the wireless network, the bandwidth being unlicensed spectrum. Also, the Next-generation wireless cellular communication systems provide support for higher bandwidths in part by using unlicensed spectrum. Further, the invention provides that the PRACH latency is advantageously reduced in two-step and single-step PRACH procedures that perform contention resolution and UL grant allocation. The device powers down for brief intervals of time and thus save power.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645